Citation Nr: 0101121	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  97-31 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Evaluation of service-connected low back strain, evaluated as 
10 percent disabling from June 12, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to July 
1976.  The veteran also had a subsequent period of unverified 
service in a reserve component. 

This matter comes before the Board of Veterans' Appeals 
(Board) following a September 1997 decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, among other things, denied 
service connection for a chronic headache disability, a 
nervous disorder, seasonal allergic rhinitis, and a right leg 
disability; service connection was granted for low back 
strain which was evaluated as noncompensably disabling, 
effective from June 12, 1997.  In March 1998, the RO granted 
a higher (10 percent) evaluation for low back strain, 
effective from June 12, 1997.  In September 1998, the Board 
denied the claims of service connection and remanded the low 
back rating issue for further evidentiary development.

The Board, by the September 1998 decision, denied service 
connection for the aforementioned disabilities on the basis 
that the claims were not well grounded.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, the new law eliminates the concept of a 
well-grounded claim, redefines VA's obligations with respect 
to the duty to assist, and supercedes the decision of the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
could not assist a claimant in developing a claim that was 
not well grounded.  The new law applies to all claims filed 
on or after the date of the law's enactment, as well as to 
claims filed before the date of the law's enactment, and not 
yet final as of that date.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, 114 Stat. 2096, ___ 
(2000).  It also applies to any denial that became final 
during the period beginning July 14, 1999, if such denial was 
issued because the claim was not well grounded, and a timely 
motion for review is made.  Id.


REMAND

As stated above, on November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  The new law applies to 
the current appeal, and contains revised notice provisions, 
and additional requirements pertaining to VA's duty to 
assist.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  The RO has not yet considered the veteran's claim in 
the context of the new law.  Nor has the veteran had an 
opportunity to litigate his claim in that context.  
Consequently, in order to ensure the veteran due process of 
law, and to avoid the possibility of prejudice, the Board 
will remand the matter to the RO.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  That action should include, among other 
things, another examination.  Specifically, the Board notes 
that the case was previously remanded so that an examiner 
could provide an opinion as to the functional loss 
experienced by the veteran in terms consistent with the 
rating criteria used to evaluate the veteran's disability.  
This was not done.

A review of the record reveals that a VA examination was 
conducted in April 2000 and the examiner prepared two addenda 
to the examination report (one in May 2000 and one in June 
2000).  However, while the VA examination and addenda showed 
the veteran's complaints of pain and/or radiculopathy, it is 
unclear whether the veteran did, in fact, have pain or 
radiculopathy due to his service-connected low back strain.  
Moreover, no opinion was provided as to the extent the 
veteran's pain, if any, caused functional impairment that 
equated to disability as contemplated by the criteria for a 
20 or 40 percent rating under either Diagnostic Code 5292 or 
Diagnostic Code 5295.  38 C.F.R. 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Codes 5292, 5295 (2000); DeLuca v. Brown, 
8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion require 
consideration of functional losses due to pain, etc.).

Specifically, the April 2000 examination report shows that 
the veteran complained of low back pain, but no radicular 
component was noted.  The examiner specifically indicated 
that he could not relate the pain to a service-connected 
disability.  Nevertheless, in the examiner's first addendum, 
it was noted that findings were indeed consistent with a 
mechanical low back pain, albeit without true radicular 
symptoms.  In the second addendum, the examiner indicated 
that he could not relate the veteran's complaints to service-
connected injury.  It was reported that, should there be any 
remaining question about this, a magnetic resonance imaging 
examination of the lumbosacral spine may be indicated to rule 
out impingement.

What is curious about the reports described above is that it 
remains unclear whether the complaints about which the 
examiner opined were only ones of an impingement-type 
syndrome or radiculopathy, or whether the examiner meant that 
none of the veteran's complaints, including those described 
as mechanical low back pain, were attributable to service-
connected injury.  Additionally, although required by the 
Board's remand, the examiner made no attempt to quantify the 
veteran's pain in terms that can be used to apply the 
pertinent rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5295 (2000).  In fact, it appears that the 
examiner provided contradictory opinions as to whether the 
veteran even had any pain due to service-connected low back 
strain.  Consequently, the post-remand development was 
unresponsive to the mandate of DeLuca.  The message of DeLuca 
is that, while a veteran may have normal range of motion 
demonstrated in a clinical setting, his functional loss due 
to pain or flare-ups may be comparable to a disability level 
contemplated by more severe limitation.  If so, he must be 
rated accordingly.  The only way to apply this rule is for 
the examiner to provide his/her best judgment as to the level 
of disability caused by the pain or flare-ups, etc., and to 
report such an opinion in terms that can be used to apply the 
rating criteria.  This has not yet been done in this case.

Consequently, in order to complete the development sought in 
the prior remand, and to comply with the requirements now set 
forth in the Veterans Claims Assistance Act of 2000, further 
action by the RO is required.  See Stegall v. West, 
11 Vet. App. 268 (1998) (where the remand orders of the Board 
are not satisfied, the Board itself errs in failing to ensure 
compliance); Bernard, supra.

This case is REMANDED to the RO for the following actions:

1.  The veteran should be allowed to 
supplement the record on appeal.  The RO 
should review the claims folder and 
ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.  Such development 
should include, but is not limited to, 
obtaining and associating with the 
record all treatment records on file 
with the Dorn VA medical center (VAMC) 
that have not already been associated 
with the record, as well as any VA 
vocational rehabilitation records that 
have not already been associated with 
the record and any private treatment 
records identified by the veteran.

2.  As part of the development 
undertaken to comply with the new law, 
the RO should arrange to have the 
veteran examined for the purpose of 
assessing the severity of his service-
connected low back disability.  The 
examiner should review the claims file 
and examine the veteran.  The examiner 
should provide an opinion as to whether 
the veteran has any pain due to service-
connected low back strain.  Thereafter, 
the examiner should identify all other 
functional debility legitimately 
experienced by the veteran due to 
service-connected disability and provide 
findings that take into account all 
functional impairments due to service-
connected disability, including problems 
such as pain, incoordination, weakness, 
fatigability, abnormal movements, etc.  
See 38 C.F.R. §§ 4.40, 4.45 (2000).  
Functional loss due to such difficulties 
should be equated with pertinent rating 
criteria as set forth in Diagnostic 
Codes 5292 and 5295.  See DeLuca, supra.  
All findings and opinions should be set 
forth in detail and reconciled with all 
other opinions of record, including 
those of the April 2000 VA examiner.

3.  The RO should ensure that the 
examination report complies with the 
instructions set out above.  After all 
notice requirements have been satisfied, 
and the duty to assist has been 
fulfilled, the RO should take 
adjudicatory action on the claim here at 
issue.  Consideration should include 
whether any staged rating(s) should be 
assigned.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  If the benefit sought 
is denied, a supplemental statement of 
the case (SSOC) should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


